Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach a regulated current source for fine adjustment of a driver current pulse supplied to a light emitting device of an optical rain sensor and its method, among other features, comprising a controlled switch connected between a terminal of the light emitting device and an output terminal of a variable current source switches between an on state and an off state in synchronization with the driver current pulse for connecting and disconnecting the variable current source, generating a compensation current signal based on an external regulation signal, the compensation current signal is superimposed on the driver current pulse across the light emitting device to reduce an imbalance between the driver current pulse and another driver current pulse supplied to another light emitting device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
I) Xiong et al 10,605,415 disclose a ballast-bypass light emitting diode tube lamp having a power supply module with a driving circuit.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUE TAN LE whose telephone number is (571)272-2438. The examiner can normally be reached TUES-THURS 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUE TAN LE/Primary Examiner, Art Unit 2878